Citation Nr: 9923166	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-46 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In June 1996, the veteran was 
afforded a hearing before the undersigned Member of the Board 
sitting in St. Louis, Missouri.

The Board remanded the issue that is the subject of this 
decision in January 1998.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no competent evidence establishing a nexus between 
service and the veteran's current back disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of Record

The evidence of record includes the veteran's service medical 
records.  Clinical findings on his entrance examination were 
negative for any spine or musculoskeletal abnormality.  The 
service medical records indicate the veteran was hospitalized 
for back pain from June to September 1968.  The narrative 
summary of the veteran's hospitalization indicates he gave a 
history of initially injuring his back in July 1967 while 
pulling on a torsion bar.  The veteran reported several prior 
hospitalizations in Germany for recurrent back pain in the 
lower lumbar area.  He told the examiner he experienced pain 
that occasionally radiated into the posterior aspect of his 
right lower extremity and was persistent, although varied in 
intensity.

Physical examination of the veteran's back showed mild 
tenderness in the lower lumbar region with a suggestion of a 
slightly diminished strength in the left lower extremity.  
Cervical spine x-rays indicated a slight narrowing of C-7.  A 
lumbar myelogram revealed some edema of the L-4-5 root on the 
right side without any other significant defects.  
Neurosurgical evaluations failed to reveal evidence of a 
significant neurologic disease.  The final diagnoses were 
congenital absence of right kidney, right ureterocele and 
chronic back strain without evidence of neurologic deficit.  
Upon discharge from the hospital, the veteran was returned to 
duty.

At service discharge in September 1968, the veteran reported 
having recurrent back pain and it was noted that he had 
frequent low back pains with no disc trouble.  The clinical 
findings of his separation examination were negative for 
spine or other musculoskeletal abnormality and no complaint 
or finding of a back disorder was made.

The veteran was examined by VA in February 1969.  The 
examiner noted normal curvature of the vertebral column with 
no vertebral or paravertebral muscle spasm or tenderness.  
There was good range of motion of the back.  X-ray 
examination of the veteran's lumbar spine revealed Schmorl's 
nodes and minimal scoliosis.  The pertinent diagnosis was 
chronic intermittent low back pain, etiology probably 
secondary to chronic muscle strain.

A February 1971 VA examination report reported the veteran's 
chief complaint was backaches.  The diagnoses were chronic 
pyelonephritis by history and not apparent on examination, 
right ureterocele by history and right kidney absent.  The 
veteran was noted to have a lumbar backache that did not 
radiate.  He reported that it hurt when he bent over.

Private medical records dated in August and September 1981 
reveal that the veteran was seen several times for complaints 
of low back strain.  The records indicate the veteran 
reported lifting steel forms two weeks earlier.  The 
diagnosis was low back strain; medication and bed rest was 
recommended.  X-ray examination of the veteran's lumbar spine 
taken at the time reported minimal compression deformity of 
the superior endplate of L4 that had the appearance of old 
injury. No acute fracture was seen and a tiny droplet of 
Pantopaque was noted to overlay the spinal canal at the level 
of L1.  A mid-September 1981 record entry reports the veteran 
was much improved and the pain was mostly gone.

In a September 1989 letter to Dr. R.F., Dr. L.E. requested 
that Dr. R.F. examine the veteran regarding his complaints of 
pain radiating down his right leg with numbness. Dr. L.E. 
asked if, in Dr. R.F.'s opinion, the veteran's pain was from 
his back or possibly related to his peroneal palsy.

In another letter dated in September 1989, Dr. L.E. noted the 
veteran's complaints of burning pain down his right leg. The 
physician referenced radiographs and what appeared to be some 
Schmorl's nodes in the veteran's lumbar spine area.

VA outpatient treatment records dated September 1991 to 
September 1993 are of record. A January 1993 entry indicates 
the veteran was seen and the impression was left flank pain.  
According to a February 1993 entry, the veteran was seen in 
the orthopedic clinic and diagnosed with lumbosacral 
degenerative changes.  A consultation report dated at that 
time noted the veteran's 1967 injury in service and 
subsequent hospitalization.  It also indicated that the 
veteran said he twisted his back in 1982 and sought medical 
treatment.  The provisional diagnosis was chronic low back 
strain.

The veteran was granted Social Security disability benefits 
in a June 1993 decision by the Social Security 
Administration's Appeals Council.  The disability was 
produced by degenerative changes in the veteran` s right 
knee.

The veteran submitted a statement in November 1994.  He 
reported that the Army doctors told him that his type of 
injury would get worse with age over the years.

An August 1995 private X-ray examination of the veteran's 
lumbar spine revealed no fracture or dislocation.  There was 
no evidence of new bone destruction or production.  There 
were small spurs present at the bony margins of the vertebral 
bodies adjacent to the interspaces.

In a September 1995 letter to Dr. F.G., Dr. J.T. reported the 
veteran's complaints of nonradicular lumbar back pain.  The 
veteran described his symptoms as extending across the belt 
line with no radiation down into his legs.  He reported soft 
tissue strain to his back in 1967 and 1980 that healed to 
some degree with prolonged bed rest.  He had continued to 
have intermittent bouts of back difficulty since that time.  
Physical examination showed loss of lordotic curve.  There 
was tenderness to percussion at the lumbar sacral junction.  
There was no pain at the sciatic notch and straight leg 
raising test was negative.  There was no evidence of strength 
deficit on muscle testing of the lower extremities.  Sensory 
examination of the lower extremities was intact.  Reflexes 
were normal.  He had a moderate amount of restriction to 
rotation and side bending although his lumbar spine flexion 
was normal.  The doctor noted that radiographs demonstrated a 
moderate amount of facet arthritis with minimal vertebral 
space narrowing.  The doctor noted that the veteran's pain 
was not discogenic, but believed the veteran had an arthritic 
component to his pain.

At his June 1996 personal hearing, the veteran testified that 
he had suffered constant back pain since his discharge and 
said he severely hurt his back in 1967 while stationed in 
Germany.  As a result, he said he was hospitalized and placed 
in traction and then placed on light duty.  The veteran 
stated he was hospitalized again for back pain from June to 
September 1968 in an army hospital in Denver.  The veteran 
said he was told by service physicians that he tore muscles 
in his back.  After service, the veteran reported a doctor 
told him in 1974 or 1975 that he had arthritis in his back.  
In the 1980's the veteran said he was treated for his back 
pain by a physician in St. Charles, Missouri, and by Dr. L.E. 
in Clayton, Missouri.

The veteran also testified that his back disability caused 
employment problems because he was a cement mason and could 
not do any lifting.  He said he worked fewer hours than other 
masons did because of his back problems and did not tell 
contractors about his back pain for fear of not getting 
hired.  Consequently, the veteran said his pension was much 
lower than others' because its amount was based on the number 
of hours actually worked.  In the 1990's he stated he sought 
treatment at a VA medical center for a kidney infection.  The 
veteran also said that in 1990 or 1991 he was granted Social 
Security Administration disability benefits for knee and back 
problems.

Five lay witness statements all dated in June 1996 are of 
record. The statements indicate that the veteran suffered a 
back injury in service and after discharge experienced back 
pain that limited his activities. One witness described 
working with the veteran during the summer of 1969 when the 
veteran was reported to have back problems that required 
medical attention.

The veteran was examined by VA in July 1997.  He was noted to 
have sustained an injury to his back while working on a truck 
in 1967.  He felt a pulling sensation in his lower back.  He 
was hospitalized for low back pain after it flared one week 
after the injury.  He reported that by September 1968 he was 
discharged from the service and he reported having low back 
pain at the time.  Since then his complaints of chronic low 
back pain had progressed.  The pain was situated across the 
belt level midline with radiation to the left hip and right 
buttock into the posterior side.  The examiner noted that the 
veteran had been evaluated by a variety of doctors.  There 
had been no change in bowel or bladder habits although he did 
have some urgency that was not attributed to his back 
problems.  There had been no other significant back 
treatments of note, and a paucity of physical therapy 
measures.  The veteran's only medication was an occasional 
Tylenol.  The veteran reported that his pain was exacerbated 
by standing for prolonged intervals.  It was better with 
lying flat and assuming the fetal position.  A whirlpool bath 
provided some mild relief but was otherwise not particularly 
helpful.  The veteran's gait was unremarkable.  His heel and 
toe gait were intact.  There was no significant paravertebral 
spasm.  There was a loss of lumbar lordosis.  He had forward 
flexion to within eight inches of the floor.  He had 
extension of 10 degrees with pain.  He had lateral flexion 
bilaterally to 10 degrees.  Rotation bilaterally was to 20 
degrees.  There was mild pain with forward flexion and mild 
pain with extension of the lumbar spine.  There was no 
evidence of neurological involvement.  The veteran had no 
focal paresis.  His reflexes were symmetric and there were no 
pathologic reflexes.  X-ray examination showed an old 
compression fracture at L4 and mild spondylosis.

The examiner's diagnosis was mechanical low back pain without 
radiculopathy or myelopathy.  His complaints stemmed from a 
service event.  However, he had no radiculopathy.  He had 
chronic lumbosacral strain for some thirty years.  There was 
some documentation of treatment at intervals over the past 
but many patients with no such injury had similar problems.  
If the history as given by the veteran was valid, he had 
chronic lumbosacral strain but no significant spondylosis.

The examiner, requested to provide an opinion as to an 
etiological connection between the service injury and present 
back disability, reviewed the claims folder in February 1998.  
He noted that the veteran's history did not demonstrate a 
clear-cut connection between the service event and the 
veteran's current lumbar complaints.  It was less likely than 
not that there was any connection between the service injury 
and his current problem.

Well-Grounded Claim

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Analysis

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran has submitted 
competent medical evidence of a current diagnosis of 
mechanical low back pain; thus satisfying the first prong of 
the test for a well-grounded claim.  

Review of the evidence also reveals diagnosis of an injury to 
the veteran's low back during his period of service.  The 
diagnosis was chronic back strain without neurologic deficit.  
Although the veteran reported a history of back pain at 
separation, the examination at that time was negative for any 
back disorder.

In 1971 the veteran was diagnosed by VA with chronic 
intermittent low back pain, etiology probably secondary to 
chronic muscle strain.  Subsequent to that time, the medical 
record is silent for the next ten years, until he was treated 
privately in 1981 for complaints of a low back strain from 
lifting steel forms.  The veteran and several lay people have 
reported that the veteran has continued to have low back pain 
from his time in service to the present.

The Court has held that, where a question is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well-grounded.  See Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, at 495.  The veteran and the 
other lay persons offering statements in support of the 
veteran are competent to offer evidence regarding continuity 
of symptomatology, i.e. that the veteran experienced pain in 
his back.  They are not competent to relate that pain to any 
particular source.

Review of the medical record indicates a variety of diagnoses 
over the years.  During service and shortly thereafter, the 
veteran was diagnosed with muscle strains in the low back.  
Most recently, the diagnosis has been mechanical low back 
pain.  However, the only opinion of record addressing the 
etiology of the veteran's current back pain does not connect 
the current back pain with that experienced during service.

The VA examiner noted in July 1997 that the veteran's 
complaints stemmed from the service event, and that the 
veteran had chronic lumbosacral strain for some thirty years.  
The examiner was basing that opinion on the veteran's history 
and not upon a review of the medical record.  Upon further 
review, the examiner noted that it was less likely than not 
that there was any connection between the service injury and 
the veteran's current problems.  The Board does not find the 
VA examiner's opinion sufficient to establish the requisite 
nexus between the veteran's service episode of back pain and 
his current problems.

The veteran's contention that the Army physicians told him 
that his injury would get worse over time is not competent to 
connect the inservice injury and the present complaints.  The 
lay evidence of what a health care professional diagnosed or 
found on examination is hearsay, and as such is not competent 
to show the presence of that disorder.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
See Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Regardless of the problems of 
hearsay, such a statement of probability is not sufficient 
evidence to provide the requisite nexus between service and 
current disorder.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet.App. 69, 78 (1995).  The obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet.App. 341, 
344 (1996).

In this case, the VA is not on notice of any known and 
existing evidence that would make the adjudicated service 
connection claim plausible.  VA, therefore, has no further 
duty under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to inform the veteran of the evidence necessary to 
submit a well-grounded claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).


ORDER

The veteran's claim of entitlement to service connection for 
a back disability is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

